DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 03/09/2021 which amended claim 1 and cancelled claim 4. Claims 1-3 and 5-8 are currently pending in the application for patent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/09/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said reflective surface" in line 25. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “said reflective surface” is referring to a surface of either the main beam splitter surface, secondary beam splitter surface or a surface which is provided in addition to the main beam splitter surface and secondary beam splitter surface. For the purposes of examination the interpretation of the reflective surface will be that it is a surface which is provided in addition to the main beam splitter surface and secondary beam splitter surface. That is, the limitation will be interpreted as “wherein the prescribed region is arranged at a location such that the input light beam is not reflected by a reflective surface two or more times”. Claim 1 and all claims dependent therefrom are rejected as being indefinite.
In the event “said reflective surface” is amended to read “a reflective surface” the examiner advises the applicant to also amend “a reflective surface” in claim 3 to correspond to said change.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Amitai (US 2018/0039082) in view of DeJong et al (US 2009/0015929; hereinafter referred to as DeJong).
Regarding Claim 1, Amitai discloses an optical element (Figure 13A) comprising a main substrate (Figure 13A; Planar Substrate 20) fabricated from light transmitting material (see Figure 13A; wherein rays 184 and 186 are transmitted by planar substrate 20), wherein a front surface (Figure 13A; Interface Plane 167) and a rear surface (Figure 13A; Upper Surface 27) of said main substrate (Figure 13A; Planar Substrate 20) are parallel to a set direction (see Figure 13A; wherein the interface plane 167 and the upper surface 27 are parallel to a right to left horizontal direction) and are configured to internally reflect a first set fraction of an input light beam (Figure 13A; Rays 168 and 170) that is incident on a side surface of said main substrate (see Figure 13A; wherein the rays 168 and 170 are incident on a right side surface of planar substrate 20 such that the rays 168 and 170 either pass through or are reflected by the side surface of planar substrate 20 to subsequently be directed to be incident upon partially reflecting surface 22a) and cause the first set fraction of the input light beam (Figure 13A; Rays 
and having at least one main beam splitter surface (Figure 13A; First Partially Reflective Surface 22a) formed diagonally to said set direction inside said main substrate (see Figure 13A; wherein the first partially reflective surface 22a is formed diagonally to a right to left horizontal direction inside planar substrate 20),
the optical element (Figure 13A) being further characterized in that it comprises a secondary substrate (Figure 13A; Transparent Plate 120) fabricated from light transmitting material (see Paragraph [0039]; wherein it is disclosed that plate 120 is transparent in nature), wherein a front surface (Figure 13A; External Surface 26) and a rear surface (Figure 13A; Interface Plane 167) of said secondary substrate (Figure 13A; Transparent Plate 120) are parallel to the set direction are configured to internally reflect a second set fraction of the input light beam and cause the second set fraction of the input light beam to advance in the set direction (see Figure 13A; wherein the interface plane 167 and the external surface 26 internally reflect light rays 168 and 170 such that they advance in a right to left horizontal direction),
and a secondary beam splitter surface (Figure 13A; Beam Splitting Coating 166) is arranged on a prescribed region between the front surface (Figure 13A; External Surface 26) of the secondary substrate (Figure 13A; Transparent Plate 120) and the rear surface (Figure 13A; Upper Surface 27) of said main substrate (Figure 13A; Planar Substrate 20) or between the rear surface (Figure 13A; Interface Plane 167) of the secondary substrate (Figure 13A; Transparent Plate 120) and the front surface (Figure 13A; Interface Plane 167) of said main substrate (Figure 13A; Planar Substrate 20; 
wherein the secondary beam splitter surface (Figure 13A; Beam Splitting Coating 166) is configured with a transmittance of 20% to 80% (see Paragraphs [0052]-[0053]; wherein it is disclosed that partial reflectance (between 45% and 55%) occurs at large incident angles between 40 ̊ and 65 ̊ and low reflectance (below 5%) occurs at small incident angles, for s-polarized light-waves and wherein it is further disclosed that the absorption of the coating is negligible or insignificant), 
wherein the prescribed region (see Figure 13A; wherein the prescribed region is between planar substrate 20 and transparent plate 120) is arranged at a location such that the input light beam (Figure 13A; Rays 168 and 170) is not reflected by a reflective 
Amitai does not expressly disclose that the prescribed region is less than an entire surface of the front surface of the secondary substrate, the rear surface of said main substrate, the rear surface of the secondary substrate, or the front surface of said main substrate.
DeJong discloses an optical element (Figure 3A) comprising a main substrate (Figure 3A; Intermediate Substrate 120) fabricated from light transmitting material (see Figure 3A and Paragraph [0039]), wherein a front surface and a rear surface (Figure 3A; Top and Bottom Surfaces of Intermediate Substrate 120) of said main substrate (Figure 3A; Intermediate Substrate 120) are parallel to a set direction and are configured to internally reflect a first set fraction of an input light beam that is incident on a side surface of said main substrate and cause the first set fraction of the input light beam to advance in the set direction (see Figure 3A; wherein single impinging beam 311 is split into multiple beams 312 and 313 which are reflected by the top and bottom surfaces of intermediate substrate 120 in a left to right direction), 
a secondary beam splitter surface (Figure 3A; Internal Homogenization Layer 310) is arranged on a prescribed region between the main substrate and a secondary substrate (see Figure 3A and Paragraph [0051]; wherein it is disclosed that the layer 310 may be an interface between substrates of differing indices of refraction),
wherein the prescribed region (see Figure 3A; wherein the prescribed region is the region which layer 310 occupies) is less than an entire surface of the front surface of the secondary substrate, the rear surface of said main substrate, the rear surface of the secondary substrate, or the front surface of said main substrate (see Figure 3A; wherein the region occupied by layer 310 is less than an entire surface of both the top and bottom surfaces of intermediate substrate 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the prescribed region of Amitai such that the prescribed region is less than an entire surface of the front surface of the secondary substrate, the rear surface of said main substrate, the rear surface of the secondary substrate, or the front surface of said main substrate, as taught by DeJong, because doing so would enable the system to duplicate or multiply a single beam into multiple beams, thereby allowing the multiple beams to exit the relay through the output coupler at different locations, providing a homogenized pupil and field of view to a viewer (see at least DeJong Paragraph [0051]). Additionally, because the prescribed region is less than an entire surface of the substrate, the optical element may be produced at a lower cost.
Regarding Claim 2, Amitai as modified by DeJong discloses the limitations of claim 1 as detailed above.
Amitai further discloses the input light beam (Figure 13A; Rays 168 and 170) is inputted or outputted through a surface other than the front surface (Figure 13A; Interface Plane 167) and rear surface (Figure 13A; Upper Surface 27) of said main substrate (see Figure 13A; Planar Substrate 20; wherein it is depicted that rays 168 and 170 are inputted through a side surface of planar substrate 20) and the front surface (Figure 13A; External Surface 26) and rear surface (Figure 13A; Interface Plane 167) of 
Regarding Claim 3, Amitai as modified by DeJong discloses the limitations of claim 1 as detailed above.
Amitai further discloses a reflective surface (Figure 13A; Partially Reflecting Surface 22b) is formed inside said main substrate (Figure 13A; Planar Substrate 20) or said secondary substrate (The use of the word “or” indicates only one of the two limitations is required to be met), 
and the input light beam (Figure 13A; Rays 168 and 170) is inputted through at least one surface from among the front surface and rear surface of said main substrate and the front surface and rear surface of said secondary substrate and reaches said reflective surface (The use of the word “or” indicates only one of the two limitations is required to be met), or is outputted through at least one surface from among the front surface (Figure 13A; Interface Plane 167) and rear surface (Figure 13A; Upper Surface 27) of said main substrate (see Figure 13A; Planar Substrate 20) and the front surface (Figure 13A; External Surface 26) and rear surface (Figure 13A; Interface Plane 167) of said secondary substrate (see Figure 13A; Transparent Plate 120) after reaching said reflective surface (see Figure 13A; wherein rays 168 and 170 are outputted through both interface plane 167 and external surface 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Amitai (US 2018/0039082) as modified by DeJong et al (US 2009/0015929; hereinafter referred to as DeJong) as applied to claims 2 and 3, in view of Miao et al (US 9,519,092; hereinafter referred to as Miao).
Regarding Claim 5, Amitai as modified by DeJong discloses the limitations of claim 2 as detailed above.
Amitai as modified by DeJong does not expressly disclose an output optical system which outputs the input light beam.
Miao discloses an optical element (Figure 3; Eyepiece 300) comprising a main substrate (Figure 3; Light Relay 375) fabricated from light transmitting material (see Figure 3; wherein light emitted from illumination module 305 is transmitted in a forward path 380), whereof the front surface and rear surface are parallel to a set direction (see Figure 3; wherein the external scene side and the eye-ward side are parallel to the forward path 380 direction) and are configured to cause a first set fraction of the input light beam to advance in the set direction (see Figure 3), and having at least one main beam splitter surface (Figure 3; Non-Polarizing Beam Splitter 315) formed diagonally to said set direction inside said main substrate (see Figure 3), a display device (Figure 3) which comprises the optical element (Figure 3; Eyepiece 300) and 
an output optical system (Figure 3; Eye-Ward Optics 355) which outputs the input light beam (see Figure 3).

Regarding Claim 7, Amitai as modified by DeJong discloses the limitations of claim 3 as detailed above.
Amitai as modified by DeJong does not expressly disclose an output optical system which outputs the input light beam.
Miao discloses an optical element (Figure 3; Eyepiece 300) comprising a main substrate (Figure 3; Light Relay 375) fabricated from light transmitting material (see Figure 3; wherein light emitted from illumination module 305 is transmitted in a forward path 380), whereof the front surface and rear surface are parallel to a set direction (see Figure 3; wherein the external scene side and the eye-ward side are parallel to the forward path 380 direction) and are configured to cause a first set fraction of the input light beam to advance in the set direction (see Figure 3), and having at least one main beam splitter surface (Figure 3; Non-Polarizing Beam Splitter 315) formed diagonally to said set direction inside said main substrate (see Figure 3), a display device (Figure 3) which comprises the optical element (Figure 3; Eyepiece 300) and 
an output optical system (Figure 3; Eye-Ward Optics 355) which outputs the input light beam (see Figure 3).
.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Amitai (US 2018/0039082) as modified by DeJong et al (US 2009/0015929; hereinafter referred to as DeJong) as applied to claims 2 and 3, in view of Starner et al (US 2013/0108229; hereinafter referred to as Starner).
Regarding Claim 6, Amitai as modified by DeJong discloses the limitations of claim 2 as detailed above.
Amitai as modified by DeJong does not expressly disclose a photoreceptor optical system which detects the input light beam.
Starner discloses an optical element (Figure 2; Heads-Up Display 200) comprising a main substrate (Figure 2; Waveguide 202) fabricated from light transmitting material (see Paragraph [0016]; wherein it is disclosed that the waveguide is made of a transparent material), whereof the front surface (Figure 2; Front Surface 205) and rear surface (Figure 2; Back Surface 203) are parallel to a set direction (see Figure 2; wherein the front and back surfaces 203 and 205 are parallel to a left to right horizontal direction) and are configured to internally reflect a first set fraction of an input light beam (see Figure 2) and cause the first set fraction of the input light beam to advance in the set direction (see Figure 2), and having at least one main beam splitter surface (Figure 2; Switchable Mirror Layer 218) formed diagonally to said set direction inside said main substrate (see Figure 2), and 
a photoreceptor optical system (Figure 6; First and Second Photodetector P1 and P2) which detects the input light beam (see Paragraphs [0033]-[0034]; wherein it is disclosed that the first photodetector P1 measures the intensity of the display light and that the second photodetector P2 measures the intensity of the ambient light from the outside scene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical element of Amitai as modified by DeJong such that it is incorporated in a photoreceptor deice and includes a photoreceptor optical system which detects the input light beam, as taught by Starner, because doing so would aid in facilitating the automatic balancing of relative brightness between the display light and ambient light (see Starner Paragraphs [0033]-[0034]).
Regarding Claim 8, Amitai as modified by DeJong discloses the limitations of claim 3 as detailed above.
Amitai as modified by DeJong does not expressly disclose a photoreceptor optical system which detects the input light beam.
Starner discloses an optical element (Figure 2; Heads-Up Display 200) comprising a main substrate (Figure 2; Waveguide 202) fabricated from light transmitting material (see Paragraph [0016]; wherein it is disclosed that the waveguide is made of a transparent material), whereof the front surface (Figure 2; Front Surface 205) and rear surface (Figure 2; Back Surface 203) are parallel to a set direction (see Figure 2; wherein the front and back surfaces 203 and 205 are parallel to a left to right horizontal direction) and are configured to internally reflect a first set fraction of an input light beam (see Figure 2) and cause the first set fraction of the input light beam to advance in the set direction (see Figure 2), and having at least one main beam splitter surface (Figure 2; Switchable Mirror Layer 218) formed diagonally to said set direction inside said main substrate (see Figure 2), and 
a photoreceptor optical system (Figure 6; First and Second Photodetector P1 and P2) which detects the input light beam (see Paragraphs [0033]-[0034]; wherein it is disclosed that the first photodetector P1 measures the intensity of the display light and that the second photodetector P2 measures the intensity of the ambient light from the outside scene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical element of Amitai as modified by DeJong such that it is incorporated in a photoreceptor device and includes a photoreceptor optical system which detects the input light beam, as taught by Starner, because doing so would aid in facilitating the automatic balancing of relative brightness between the display light and ambient light (see Starner Paragraphs [0033]-[0034]).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.